United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1378
Issued: November 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2007 appellant filed a timely appeal from the April 5, 2007 merit decision of
the Office of Workers’ Compensation Programs finalizing the termination of her wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of this termination.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s wage-loss
compensation effective April 14, 2007 on the grounds that she was no longer disabled for work.
FACTUAL HISTORY
On July 26, 2005 appellant, then a 45-year-old compensation program specialist, filed a
claim for a recurrence of disability beginning on March 28, 2005 due to her May 4, 2001
employment injury. The Office determined that she sustained a new injury and developed the
case as an occupational disease claim. It accepted a bulging C5 cervical disc without herniation
and authorized anterior cervical discetomy with fusion surgery, which was performed on

September 28, 2006. By letter dated October 12, 2006, the Office placed appellant on the
periodic rolls for temporary total disability.
In a December 5, 2006 report, Robert G. Summerlin, Ph.D., a clinical psychologist,
diagnosed major depressive disorder, pain disorder, generalized anxiety disorder and personality
disorder. He recommended against appellant’s return to work at the employing establishment
and supported her application for medical retirement.1
In a December 11, 2006 report, Dr. James G. White, III, a treating Board-certified
neurosurgeon, released appellant to return to work with restrictions. He noted that she has no
intention and has no plans of going back to work.” Dr. White noted that appellant’s
psychologist, Dr. Summerlin, recommended that she stay away from the employing
establishment and that she was applying for disability retirement. He stated that “[c]ertainly,
other than any psychological or psychiatric problems that appellant may have physically, we
would allow her to return to work with these restrictions.”
On December 20, 2006 the employing establishment offered appellant the position of a
modified compensation program specialist, which she refused.
In a letter dated January 8, 2007, appellant refused the job offered by the employing
establishment based upon the opinions of Drs. Chindalore and Summerlin. She noted that, while
Dr. White had released her to her date-of-injury job as a compensation specialist, Dr. Summerlin
recommended against returning to the position.
On February 12, 2007 Dr. White reiterated that appellant had been released to full duty
with restrictions, as noted in his December 11, 2006 report.
On February 20, 2007 the Office received a January 26, 2007 report by Dr. Summerlin,
the supervisor’s portion of appellant’s disability retirement application and a February 13, 2007
report by Dr. Christopher S. Randolph, a treating psychiatrist, who noted that appellant had been
referred for her depression and reported that she “had recurrent conflicts with her supervisor at
work.” Dr. Randolph opined that, due to her continued complaints and the chronicity of her
mood disorder, appellant “is permanently psychiatrically disabled.” Dr. Summerlin concluded
that appellant was totally disabled due to her psychiatric condition. In a January 5, 2007 report,
Dr. Vishala L. Chindalore, a rheumatologist and treating physician, diagnosed fibromyalgia and
opined that appellant was totally disabled due to this condition.
On March 1, 2007 the Office issued a notice of proposed termination of wage-loss
compensation. It determined that the weight of the evidence rested with Dr. White’s opinion that
appellant was physically able of returning to work. With respect to Dr. Summerlin’s opinion that
appellant was totally disabled due to her psychiatric condition, the Office concluded that this was
not relevant as no psychiatric condition had been accepted.
In a letter dated March 23, 2007, appellant noted that, while Dr. White released her to
work from a physical standpoint, he noted psychiatric conditions which might preclude her from
1

In a letter dated December 11, 2006, Dr. Summerlin stated that appellant was applying for disability retirement.

2

returning to work. She alleged that she was permanently and totally disabled from performing
any type of work due to her physical and psychiatric conditions. Appellant also stated that she
had applied for disability retirement.
By decision dated April 5, 2007, the Office finalized the termination of appellant’s wageloss compensation.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 After it has determined that an
employee has disability causally related to her federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.3 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.4
ANALYSIS
The Office accepted that appellant sustained bulging C5 cervical disc without herniation
and authorized anterior cervical discetomy with fusion surgery, which was performed on
September 28, 2006. It based its decision to terminate appellant’s wage-loss compensation
benefits upon medical evidence from Dr. White, a treating physician.
The Board finds that the medical evidence of record supports the termination of
appellant’s wage-loss compensation benefits. The relevant medical evidence consists of reports
from Dr. White, an attending physician, who found that appellant was capable of working with
restrictions, suggesting that a psychological component precluded her from returning to work.
The Board finds that Dr. White’s opinion establishes that appellant has no continuing disability
due to her accepted bulging C5 cervical disc without herniation. The record is devoid of any
medical evidence supporting that appellant is totally disabled due to her accepted cervical
condition.
The record also contains reports from Drs. Randolph and Summerlin diagnosing
depression and Dr. Chindalore diagnosing fibromyalgia. Dr. Randolph stated that appellant “had
recurrent conflicts with her supervisor at work” and concluded that she was permanently
disabled due to “continued complaints and chronicity mood disorder.” Dr. Summerlin also
concluded that appellant was totally disabled due to a psychiatric condition. Dr. Chindalore
opined that appellant was totally disabled due to her fibromyalgia, but offered no opinion as to
the cause of the fibromyalgia.
Drs. Randolph and Summerlin diagnosed a psychiatric condition, which they opined was
totally disabling. The Board notes that the Office has not accepted a work-related psychiatric
2

Paul L. Stewart, 54 ECAB 824 (2003).

3

Elsie L. Price, 54 ECAB 734 (2003).

4

See Del K. Rykert, 40 ECAB 284 (1988).

3

condition. None of the reports by Drs. Randolph or Summerlin contain sufficient medical
reasoning explaining how appellant’s psychiatric condition was caused or aggravated by the
accepted employment injury. The Board has held that a medical opinion not fortified by medical
rationale is of diminished probative value.5 The opinions of Drs. Randolph or Summerlin are
insufficient to support any continuing disability from appellant’s accepted bulging C5 cervical
disc without herniation injury.
Dr. Chindalore opined that appellant was totally disabled, but attributed her disability to
her fibromyalgia. However, the Office has not accepted fibromyalgia as a work-related
condition. Moreover, Dr. Chindalore provided no opinion as to the cause of appellant’s
fibromyalgia. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.6 Thus,
Dr. Chindalore’s report is insufficient to establish that appellant has any disability due to her
accepted employment injury.
The Board finds that Dr. White’s opinion that appellant’s employment-related conditions
had resolved constitutes the weight of the medical evidence. Accordingly, the Office met its
burden of proof to justify termination of wage-loss compensation benefits.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s wage-loss
compensation benefits.

5

Cecelia M. Corley, 56 ECAB ___ (Docket No. 05-324, issued August 16, 2005).

6

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 5, 2007 is affirmed.
Issued: November 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

